Case: 22-2081    Document: 14    Page: 1    Filed: 11/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JESUS RODRIGUEZ, JR.,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2022-2081
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 21-665, Judge Michael P. Allen.
                 ______________________

                Decided: November 9, 2022
                 ______________________

    JESUS RODRIGUEZ, JR., San Antonio, TX, pro se.

     LIRIDONA SINANI, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, PATRICIA M.
 MCCARTHY.
                  ______________________

     Before STOLL, SCHALL, and STARK, Circuit Judges.
Case: 22-2081    Document: 14     Page: 2    Filed: 11/09/2022




 2                                 RODRIGUEZ   v. MCDONOUGH



 PER CURIAM.
     Jesus Rodriguez, Jr. appeals the decision of the United
 States Court of Appeals for Veterans Claims affirming the
 decision of the Board of Veterans’ Appeals denying (1) a re-
 quest to reopen a previously denied claim for service con-
 nection and (2) claims for service connection for various
 other conditions. Rodriguez v. McDonough, No. 21-0665,
 2022 WL 557291 (Vet. App. Feb. 24, 2022). We affirm-in-
 part and dismiss-in-part.
                        BACKGROUND
     Mr. Rodriguez served in the United States Marine
 Corps from March 1969 to March 1973 and from Febru-
 ary 1981 to February 1984. His awards and decorations for
 service include a Vietnam Cross of Gallantry.
     In August 2013, a Regional Office (RO) denied Mr. Ro-
 driguez’s claim for service connection for hemorrhoids.
 Appx. 14. 1 Mr. Rodriguez did not appeal, and the decision
 became final. On March 31, 2017, the VA received service
 department records from Mr. Rodriguez’s active service.
 Rodriguez v. McDonough, No. 20-7138, 2021 WL 6143626,
 at *4 (Vet. App. Dec. 30, 2021). In May 2017, Mr. Rodri-
 guez requested that the VA reopen several previously de-
 nied claims, including the claim for hemorrhoids. When
 Mr. Rodriguez’s request was denied, he appealed, and in
 September 2020, a Board remanded his claim to the RO for
 a Statement of the Case (SOC). Mr. Rodriguez then ap-
 pealed from the SOC.
      On appeal, the Board denied Mr. Rodriguez’s request
 to reopen his hemorrhoids claim and denied service connec-
 tion for his claims of left shoulder disorder, bilateral




     1   Citations to “Appx.” refer to the Appendix attached
 to the appellee’s brief.
Case: 22-2081    Document: 14      Page: 3    Filed: 11/09/2022




 RODRIGUEZ   v. MCDONOUGH                                   3



 metatarsalgia with hallux valgus, and psoriasis with plan-
 tar warts. Appx. 15.
     For Mr. Rodriguez’s hemorrhoids claim, the Board
 found that some “evidence . . . received since the Au-
 gust 2013 rating decision” was new, but it was “duplicative
 and not material as it does not specifically address the rea-
 son the claim was previously denied.” Appx. 18–19 (apply-
 ing 38 C.F.R. § 3.156(b)). In other words, the Board found
 that the evidence submitted was not “new and material.”
 Appx. 19. Thus, the Board denied reopening this claim.
 Appx. 18–19. The Board also found that “no additional ser-
 vice records (warranting reconsideration of the claim) have
 been received at any time.” Appx. 18 (citing 38 C.F.R.
 § 3.156(c)).
     The Board also evaluated Mr. Rodriguez’s service con-
 nection for left shoulder disorder, bilateral metatarsalgia
 with hallux valgus, and psoriasis with plantar warts.
 Appx. 23–28. For each claim, the Board considered the ev-
 idence of record, including a November 2020 report by a VA
 medical examiner, and determined that it was less likely
 than not that Mr. Rodriguez’s disabilities were a result of
 his service. In each instance, the Board found that Mr. Ro-
 driguez’s lay evidence regarding his disabilities was not
 sufficiently probative to outweigh the medical evidence.
 Thus, the Board found that Mr. Rodriguez had not estab-
 lished a nexus between his service and his disabilities.
      The Veterans Court affirmed the Board’s decision, ex-
 plaining that “the Board’s decision is not clearly wrong, is
 based on a correct understanding of the governing law, and
 is supported by an adequate statement of reasons or bases.”
 Appx. 2.
    Mr. Rodriguez appeals.      We have jurisdiction under
 38 U.S.C. § 7292.
Case: 22-2081      Document: 14      Page: 4     Filed: 11/09/2022




 4                                    RODRIGUEZ   v. MCDONOUGH



                          DISCUSSION
      Our jurisdiction over appeals from the Veterans Court
 is statutorily limited. We may only review decisions about
 the validity or interpretation of a rule of law, statute, or
 regulation. 38 U.S.C. § 7292(a). Except for a constitutional
 issue, we may not review a factual determination or an ap-
 plication of the law to facts. Id. § 7292(d)(2). We must af-
 firm a Veterans Court decision unless it is “(A) arbitrary,
 capricious, an abuse of discretion, or otherwise not in ac-
 cordance with law; (B) contrary to constitutional right,
 power, privilege, or immunity; (C) in excess of statutory ju-
 risdiction, authority, or limitations, or in violation of a stat-
 utory right; or (D) without observance of procedure
 required by law.” 38 U.S.C. § 7292(d)(1).
     On appeal, Mr. Rodriguez raises several argu-
 ments: (1) that the Veterans Court improperly inter-
 preted certain statutes and regulations; (2) that the court
 violated its fair process doctrine by improperly conducting
 additional discovery 2; and (3) that the Board should have
 considered certain evidence submitted after his claims
 were deemed final. In his reply brief, Mr. Rodriguez also
 argues that the Board improperly weighed the lay evidence
 of record and that he was denied due process. We discuss
 each argument in turn.
    First, we address Mr. Rodriguez’s argument that the
 Veterans Court improperly interpreted the following



     2    Mr. Rodriguez’s pro se brief quotes, but does not
 provide a citation to Austin v. Brown, 6 Vet. App. 547, 553
 (1994), which discusses the fair process doctrine. Appel-
 lant’s Br. 2. His brief also does not refer to the fair process
 doctrine by name, nor provide an explanation for this argu-
 ment, but we liberally interpret his brief to raise this issue.
 See, e.g., Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir.
 2005) (“[P]ro se pleadings are to be liberally construed.”).
Case: 22-2081     Document: 14      Page: 5    Filed: 11/09/2022




 RODRIGUEZ   v. MCDONOUGH                                     5



 sources of law: (1) 38 U.S.C. § 7292(a), which relates to our
 jurisdiction to review an interpretation of a statute or reg-
 ulation by the Veterans Court; (2) 38 U.S.C. § 7104(d)(1),
 which relates to the Board’s requirement to explain all of
 its findings and conclusions; and (3) 38 U.S.C. § 7261(c),
 which prevents the Veterans Court from making findings
 of fact de novo. Appellant’s Br. 1. In his reply brief, Mr. Ro-
 driguez also cites to 38 C.F.R. § 3.156, which relates to
 “submit[ting] new and material evidence” for opening a
 previously denied claim. 3 Reply Br. 1–2. Mr. Rodriguez
 appears to argue that because the Veterans Court inter-
 preted these statutes, we have jurisdiction over his appeal.
      At the outset, we recognize that the distinction be-
 tween an interpretation of law and an application of law
 can seem murky. We have explained that “an interpreta-
 tion of a statute or regulation occurs when its meaning is
 elaborated by the court.”         Forshey v. Principi, 284
 F.3d 1335, 1349 (Fed. Cir. 2002) (en banc), superseded by
 statute on other grounds, Pub. L. No. 107-330, § 402(a), 116
 Stat. 2820. 2832 (2002), as recognized in Taylor
 v. McDonough, 3 F.4th 1351, 1363 n.7 (Fed. Cir. 2021). In
 other words, an interpretation requires explaining, usually
 to clarify, what a statute or a regulation means.
     Here, the Veterans Court did not clarify or elaborate on
 the statutes nor the regulation that Mr. Rodriguez cited.
 Indeed, the Veterans Court does not reference 38 U.S.C.
 § 7292(a) nor § 7104(d)(1). Although the court did cite
 38 C.F.R. § 3.156(a) and discuss the Board’s application of
 that regulation, Appx. 3–5, it did not elaborate on its mean-
 ing. Instead, it reviewed the Board’s application of the reg-
 ulation to the facts of Mr. Rodriguez’s case. Appx. 5. As
 we have explained, we do not have jurisdiction to review


     3    Although Mr. Rodriguez cites to “38 CFR section
 3.165” both this court and the government understand him
 to refer to § 3.156. See Appellee’s Br. 11–12.
Case: 22-2081    Document: 14      Page: 6    Filed: 11/09/2022




 6                                  RODRIGUEZ   v. MCDONOUGH



 the application of law to fact. 38 U.S.C. §§ 7292(c), (d)(2);
 see also, Conway v. Principi, 353 F.3d 1369, 1372 (Fed. Cir.
 2004). In sum, Mr. Rodriguez’s arguments about the stat-
 utes and regulation cited do not raise issues within our ju-
 risdiction. We thus dismiss this portion of Mr. Rodriguez’s
 appeal.
      Second, we address Mr. Rodriguez’s argument related
 to the fair process doctrine. Although he cites cases holding
 that the Veterans Court may not improperly obtain evi-
 dence against a veteran, Mr. Rodriguez does not explain
 what discovery the Veterans Court improperly engaged in
 or how that affected his case. Appellant’s Br. 2 (citing Hart
 v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the
 VA may not procure evidence with the purpose of finding
 evidence against the veteran); Mariano v. Principi, 17 Vet.
 App. 305, 312 (2003) (same)). As such, we discern no legal
 error in the Veterans Court’s decision.
     We now turn to Mr. Rodriguez’s argument that the
 Board erred by not considering certain evidence he submit-
 ted after his claims were deemed final. Appellant’s Br. 2.
 Whether evidence submitted is “new and material” under
 § 3.156(a)—and thus whether a veteran’s claim must be re-
 opened—is a question of fact over which we lack jurisdic-
 tion. Livingston v. Derwinski, 959 F.2d 224, 225–26
 (Fed. Cir. 1992). Whether the Board properly reconsidered
 a claim under § 3.156(c) following receipt of service depart-
 ment records, is also a question of fact over which we lack
 jurisdiction. See 38 U.S.C. § 7292(d)(2).
     Here, the Board found that the evidence submitted by
 Mr. Rodriguez was either cumulative to previously submit-
 ted evidence (i.e., was not new) or was not material.
 Appx. 18–19. Accordingly, the Board did not reopen
 Mr. Rodriguez’s claims for benefits. The Board also stated
 that “no additional service records (warranting reconsider-
 ation of the claim) have been received at any time,” and
 cited to § 3.156(c). Appx. 18.
Case: 22-2081    Document: 14      Page: 7    Filed: 11/09/2022




 RODRIGUEZ   v. MCDONOUGH                                   7



     To the extent Mr. Rodriguez now appeals those factual
 findings, we do not have jurisdiction to review that argu-
 ment. See 38 U.S.C. § 7292(d)(2); Livingston, 959 F.3d at
 226 (dismissing appeal challenging Board’s finding that
 new and material evidence had not been submitted). We
 thus dismiss this portion of Mr. Rodriguez’s appeal.
     Further, Mr. Rodriguez also appears to argue that, by
 not considering this evidence, the Board violated the First
 Amendment, deprived him of meaningful access to the
 courts, and committed fraud. Appellant’s Br. 2; see Reply
 Br. 3–4; see also United Transp. Union v. State Bar of
 Mich., 401 U.S. 576, 585 (1971) (“[M]eaningful access to the
 courts is a fundamental right within the protection of the
 First Amendment.”). Regarding these alleged constitu-
 tional violations and allegations of fraud, Mr. Rodriguez’s
 briefing provides no further detail or support. As we have
 explained, appellants waive any arguments that they do
 not adequately develop. See Rodriguez v. Dep’t of Veterans
 Affairs, 8 F.4th 1290, 1305 (Fed. Cir. 2021). Because
 Mr. Rodriguez has “merely alluded to” these arguments
 and has “not developed” them, id., we dismiss this portion
 of Mr. Rodriguez’s appeal as waived. 4




     4    Mr. Rodriguez makes two further arguments for
 the first time in his reply brief: that the Board did not as-
 sign the appropriate weight to the lay evidence of record
 and that he was denied due process because the Veterans
 Court did not adequately explain its decision. Reply Br. at
 2–3. Because Mr. Rodriguez raises both of these argu-
 ments for the first time in his reply brief, he has waived
 them. See Becton Dickinson & Co. v. C.R. Bard, Inc., 922
 F.2d 792, 800 (Fed. Cir. 1990) (“[A]n issue not raised by an
 appellant in its opening brief . . . is waived.”).
Case: 22-2081    Document: 14      Page: 8   Filed: 11/09/2022




 8                                 RODRIGUEZ   v. MCDONOUGH



                        CONCLUSION
     For the reasons above, we discern no legal error with
 respect to the fair process doctrine and no other issue for
 which we have jurisdiction to review. Thus, we affirm-in-
 part and dismiss-in-part.
     AFFIRMED-IN-PART, DISMISSED-IN-PART
                           COSTS
 No costs.